In thn establishment of a new public highway, the allowance of a reasonable time to the town through which it leads, to make it passable, pursuant to Stat. 1621, eh. 118, sec. 12, is indispensable ; without which any ulterior proceedings by the sessions, under sec. 24, of the same statute, will be erroneous and void.Nor can such ulterior .proceedings legally be had, without previous notice to the town.The Court of Sessions for this county, at September term 1829, accepted and established a new public highway laid out through the town of Baring, but did not fix and allow a time, within which the inhabitants might open and make the road, agreeably to Stat. 1821, ch. 118, sec. 12.Afterwards, at September term, 1830, upon a representation that it was not yet opened, the Court, without notice to the town, appointed a committee to open and make the road at the expense of the inhabitants.Whereupon the inhabitants prayed this Court to cause the record to be brought up by certiorari, that it might be quashed ; because, 1st. a reasonable time bad not been allowed to the town, to make the road passable and convenient ; — and 2dly, the ulterior and compulsory measures had’ been taken, without notice to the town.And the Court was of opinion that both objections were well taken ; and said that if no time were fixed and allowed, there seemed to be no foundation for any subsequent proceedings by the Sessions.But it appearing that nearly half the road was already made, under the order of the Sessions ; and no suggestion being offered that the towm had made any preparation for opening the road, or that such a way was not of public convenience and necessity, the Court, in its discretion, refused to grant the writ.